Title: From Thomas Jefferson to Napoleon, Emperor of the French, 24 August 1804
From: Jefferson, Thomas
To: Bonaparte, Napoleon


               I have made choice of John Armstrong, one of our distinguished Citizens to reside near your in the quality of Minister Plenipotentiary of the United States of America. He is well apprized of the Friendship which we bear to and of our desire to cultivate the harmony & good correspondence so happily subsisting between us. From a knowledge of his fidelity, probity and good conduct, I have entire confidence that he will render himself acceptable to you, and give effect to our desire of preserving and advancing on all occasions the interest and happiness of the two Nations. I beseech to give full credence to whatever he shall say on the part of the United States, and most of all when he shall assure you of their friendship and wishes for the prosperity of And I pray God to have

               Written at the City of Washington, the twenty fourth day of August in the Year of our Lord one thousand eight hundred and four.
               
                  
                     Th: Jefferson
                  


               
            